Citation Nr: 0729629	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-21 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for scaphoid fracture of the left hand, with 
deQuervain's tendonitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from November 2000 to November 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in May 2005, the veteran submitted a 
notice of disagreement in response to the January 2005 rating 
decision which denied service connection for right breast 
fibrocystic disease.  In her July 2005 substantive appeal (VA 
Form 9), the veteran specifically indicated she wished to 
withdraw that claim.  Therefore, it is not before the Board 
at this time, and we will confine the present decision to the 
issues as set forth above.

FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that, regarding bilateral 
hearing loss, the veteran has demonstrated that the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or that auditory 
thresholds for at least three of the specified frequencies 
are 26 decibels or more, or that speech recognition scores 
are less than 94 percent.

2.  The veteran's scaphoid fracture of the left hand with 
deQuervain's tendonitis is characterized by some limitation 
of motion, normal nerve conduction studies, and no evidence 
of ankylosis.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
(e.g., sensorineural hearing loss) be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for scaphoid fracture of the left hand with 
deQuervain's tendonitis are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5024, 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of her claims.  In 
August 2004, the RO sent the veteran a letter informing her 
of the types of evidence needed to substantiate her claims 
and its duty to assist her in substantiating her claims under 
the VCAA.  The August 2004 letter informed the veteran that 
VA would assist her in obtaining evidence necessary to 
support her claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was advised that it was her 
responsibility to send medical records showing she has a 
current disability as well as records showing a relationship 
between her claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for her.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the August 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
February 2007 SSOC provided her with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to her claims has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with such notice in a March 2006 letter.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection - Hearing Loss

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and an 
organic disease of the nervous system (e.g., sensori-neural 
hearing loss), becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The last pre-separation audiological examination, conducted 
in June 2004, shows that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
20
20
25
LEFT
10
10
20
20
25

Post-service, the veteran had a private audiological study 
conducted in April 2006.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
25
LEFT
10
10
20
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

There are no other post-service audiological evaluations of 
record.  Based upon this evidence, the Board finds that the 
veteran does not demonstrate a level of hearing that is 
disabling for VA purposes.  Specifically, the evidence of 
record does not show that the veteran's auditory threshold in 
any of the frequencies at 500, 1000, 2000, 3000, 4000 Hz is 
40 decibels or greater.  Nor has it shown that auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater.  
Finally, the veteran's speech recognition scores were shown 
to be at 100 percent, bilaterally.

The Board recognizes that the veteran believes that she has a 
bilateral hearing loss disability that is related to her 
military service, and her sincerity is not in question.  
However, she is not deemed competent to present evidence as 
to diagnosis, medical etiology, or causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  We recognize that a 
layperson may be competent to aver or testify as to the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. 
July 3, 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
a determination as to whether a perceived hearing deficit 
meets the criteria set forth in 38 C.F.R. § 3.385 is a 
technical finding which requires specialized training, and is 
therefore not susceptible of lay diagnosis.  

As the evidence preponderates against the claim for service 
connection for bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Increased Rating - Left Hand

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's left hand disability is current rated 10 
percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5024 (2007).  Under that code, it is 
directed that tenosynovitis is to be rated on limitation of 
motion of the affected part(s), as arthritis, degenerative.  
Id.  Under 38 C.F.R. § 4.71a, DC 5003 (2007), degenerative 
arthritis is rated on the basis of limitation of motion of 
the specific joint(s) involved.  When, however, limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Id.  Normal motion 
of the wrist is manifested by dorsiflexion to 70 degrees, 
palmar flexion to 80 degrees, forearm pronation to 80 
degrees, forearm supination to 85 degrees, ulnar deviation to 
45 degrees, and radial deviation to 20 degrees.  38 C.F.R. 
§ 4.71a, Plate I (2007).

Limitation of motion of the wrist of the minor hand is 
afforded a schedular 10 percent rating and no more.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.

In September 2004, the veteran underwent VA examination.  She 
complained of daily pain in her left wrist and hand.  It was 
worse with lifting, flexing, and grasping.  She had been 
diagnosed with deQuervain's tenosynovitis.  Her right hand 
was her dominant hand.  Flexion of the left wrist was to 40 
degrees, extension was to 75 degrees, lateral motion was to 
40 degrees, and medial motion was to 15 degrees.  There was 
tenderness over the thumb extensor tendon and the distal 
forearm.  There was some tenderness and atrophy of the tissue 
at the base of the thumb.  There was diffuse tenderness over 
the extensor tendons of the right hand to the mid-wrist.  
There was non-anatomic decreased sensation to the left wrist.  
An MRI of the left wrist did not reveal any fractures or 
dislocations.  The diagnoses were left hand fracture of the 
scaphoid with persistent pain, interfering with action, and 
left wrist extensor tendonitis, with deQuervain's tendonitis 
present.

In an October 2005 private treatment record, the veteran 
complained of de Quervain's and carpal tunnel syndrome.  She 
stated her hand tingled with some pain, and her wrist was 
sore.  On examination, Phalen's and Tinel's tests over the 
carpal tunnel were just mildly positive.  There was no 
intrinsic weakness, atrophy, or clawing.  Allen's and Adson's 
testing was normal.  EMG and nerve conduction tests were 
normal.  The diagnoses were radial styloid tenosynovitis, 
tenosynovitis of the hand and wrist, and mild carpal tunnel 
syndrome.

An October 2005 VA outpatient record shows the veteran 
underwent nerve conduction studies of her left wrist.  All 
results were within normal limits.

The veteran testified at a hearing in January 2006 that her 
tendon was swollen.  She had to wear a brace whenever she 
worked.

In February 2006, the veteran underwent an additional VA 
examination.  She complained of constant pain on the lateral 
aspect of the metacarpal area of the left thumb, which was 
moderate in intensity and had occasional flare-up.  She had 
occasional weakness and easy fatigability on her left wrist.  
There was no history of locking.  She did not use a brace on 
her left wrist.  The veteran indicated that her left wrist 
and hand disability did not interfere with her usual daily 
activity.  On examination, dorsiflexion was to 70 degrees, 
ulnar deviation was to 45 degrees, and radial deviation was 
to 25 degrees.  On the wrist, palmar flexion was to 80 
degrees, with pain at 60 degrees.  X-rays were conducted that 
showed an essentially normal wrist.  The diagnosis was left 
wrist arthralgia.

Based on a review of the record, the Board finds that there 
is a lack of evidence to warrant an increased initial 
evaluation.  First, the Board notes that an evaluation in 
excess of 10 percent is not provided for with regard to 
limitation of motion of the wrist.  See Diagnostic Code 5215.  
Therefore, an increased initial rating cannot be assigned 
under that code.  With regard specifically to the wrist, an 
increased rating may be assigned only if the veteran has 
demonstrated ankylosis of the wrist.  See 38 C.F.R. § 4.71a, 
DC 5214.  None of the evidence of record shows the veteran 
was diagnosed with ankylosis, or that she has been unable to 
move her wrist.  Therefore, an increased initial rating is 
not warranted under this code.

Under Diagnostic Code 5003, an increase to a 20 percent 
disability evaluation is not warranted because there is not 
X-ray evidence of two or more major joints or minor joint 
groups.  Only the veteran's left wrist has been shown to 
demonstrate such arthritis.  Therefore, an initial increase 
under this code is also not warranted.  See 38 C.F.R. 
§ 4.71a, DC 5003.

The Board notes that, while the veteran has been diagnosed 
with carpal tunnel syndrome, none of the evidence of record 
shows that she has demonstrated any symptoms associated with 
nerve damage, such that a separate disability rating should 
be assigned.  Specifically, October 2005 private and VA 
treatment records show that nerve conduction studies were 
normal.  Therefore, there is no other diagnostic code under 
which the veteran could receive an additional or increased 
rating.

The Board further notes that we have considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to her disability.  DeLuca v. Brown, 8 Vet. App. 
202, 207-8 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, since the veteran is already assigned the maximum 
schedular rating for limitation of motion of the wrist, an 
evaluation under these criteria could not result in an 
increased evaluation.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for her service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in August 2004, has her left 
wrist been more disabling than as currently rated under the 
present decision.

As the evidence preponderates against the claim for an 
initial rating in excess of 10 percent for scaphoid fracture 
of the left hand with deQuervain's tendonitis, the benefit-
of-the-doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for scaphoid 
fracture of the left hand, with deQuervain's tendonitis, is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


